--------------------------------------------------------------------------------


Exhibit 10.1
 
 
MINERAL CLAIM PURCHASE AND SALE AGREEMENT
 
 
THIS AGREEMENT made as of November 19, 2009
 
BETWEEN:
 
EAGLE TRAIL PROPERTIES INC.
a Saskatchewan company having a registered and records office at
1140 Rose Street, Regina Saskatchewan, S4R 1Z6 Canada
 
(the “Vendor”)
 
AND:
 
GUINNESS EXPLORATION, INC.
a Nevada state company having an office at
1312 North Monroe Street,
Spokane, Washington, 99201, USA
 
(the “Purchaser”)
 
WHEREAS:
 
A.       The Vendor is the legal and beneficial owner of 203 full or fractional
mineral claims/leases with a total area of 3,136.43 hectares located in the Mt.
Nanson area of the Whitehorse Mining District of the Yukon Territory, Canada,
the particulars of which are set out in Schedule “A” hereto (the “Mineral
Claims”).


B.        Pursuant to an Option Agreement dated November 7, 2008 (the “Option”)
between the Vendor as optionee and Pricewaterhousecoopers Inc. as optionor, the
Vendor has the option to purchase the mineral claim identified as Dome 12:73698
located in the Mt. Nanson area of the Whitehorse Mining District of the Yukon
Territory for the sum of $25,000.00 (the “Dome Claim").


C.        The Vendor wishes to sell and the Purchaser wishes to purchase an
undivided 65% interest in the Mineral Claims and in the Option to purchase the
Dome Claim (the “Interest”), on the terms and conditions contained herein.


WHEREFORE, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:


1.
Interpretation



1.1          Definitions. In this Agreement, unless the context otherwise
requires:
 
 
(a)
“Agreement” means this agreement, including the recitals and the Schedules, all
as amended, supplemented or restated from time to time.



 
(b)
“Approval Date” means the date that all of the conditions set out in section 6.4
are fulfilled or waived.


 
1

--------------------------------------------------------------------------------

 

 
(c)
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Saskatchewan.



 
(d)
“Closing Date” means the third Business Day following the Approval Date.



 
(e)
“Dome Claim” means the mineral claim identified as Dome 12:73698 located in the
Mt. Nanson area of the Whitehorse Mining District of the Yukon Territory



 
(f)
“Encumbrances” means security interests, liens, royalties, charges, mortgages,
pledges and encumbrances of any nature or kind whatsoever, whether written or
oral, or direct or indirect.



 
(g)
“Government or Regulatory Authority” means any federal, provincial, regional,
municipal or other government, governmental department, regulatory authority,
commission, board, bureau, agency or instrumentality and that have lawful
authority to regulate or administer or govern an business or property or affairs
of any person, and for the purposes of this Agreement also includes any
corporation or other entity owned or controlled by any of the foregoing and any
stock exchange on which shares of a party are listed for trading.



 
(h)
“Interest” means an undivided 65% interest of the Vendor in the Mineral Claims
and the Option but does not include the NSR.



 
(i)
“Mineral Claims” means all of the claims described on Schedule “A” and, when the
context so implies, the lands and premises subject thereto.



 
(j)
“Net Smelter Returns” or “NSR” has the meaning set out in Schedule “C” hereto.



 
(k)
“Option” has the meaning set out in Recital B.

 
 
(l)
“Permitted Encumbrances” means:

 
 
(i)
easements, rights of way, servitudes or other similar rights in land including,
without limiting the generality of the foregoing, rights of way and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electrical light, power, telephone, telegraph or cable television conduits,
poles, wires and cables;



 
(ii)
the right reserved to or vested in any government or other public authority by
the terms of any or by any statutory provision, to terminate, revoke or forfeit
any of the lease or mining claims or to require annual or other periodic
payments as a condition of the continuance thereof;

 
 
(iii)
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate in any manner, and all applicable laws,
rules and orders of any governmental authority; and


 
2

--------------------------------------------------------------------------------

 
 
 
(iv)
the reservations, limitations, provisos and conditions in any original grants
from the Crown or interests therein and statutory exceptions to title.

 
 
(m)
“SEC” means the Securities and Exchange Commission.

 
 
(n)
“Securities Act” means the United States Securities Act of 1933, as amended.

 
 
(o)
“Shares” means 60 million common shares in the capital of the Purchaser allotted
and issued to the Vendor at a deemed price of US$0.00103.

 
1.2          Headings.  The division of this Agreement into sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.  The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, section or other portion hereof and
includes any variation or amendment hereto from time to time and any agreement
supplemental hereto.  Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and sections are to
Articles and sections of this Agreement.


1.3          Legislation.  Any reference to a provision in any legislation is a
reference to that provision as now enacted, and as amended, re-enacted or
replaced from time to time, and in the event of such amendment, re-enactment or
replacement any reference to that provision shall be read as referring to such
amended, re-enacted or replaced provision.


1.4          Extended Meanings. In this Agreement words importing the singular
number only shall include the plural and vice versa, words importing the
masculine gender shall include the feminine and neuter genders and vice versa
and words importing persons shall include individuals, partnerships,
associations, trusts, unincorporated organizations and corporations. All
references to mineral claims shall include map designated units.


1.5          Currency. All references to currency herein are to lawful money of
Canada, unless otherwise specified.


1.6          Non-Merger. The provisions contained in this Agreement shall
survive the  completion of the transactions contemplated by this Agreement and
shall not merge in any conveyance, transfer, assignment, novation agreement or
other document or instrument delivered pursuant hereto or in connection
herewith.


1.7          Construction Clause. This Agreement has been negotiated and
approved by counsel on behalf of all parties hereto and, notwithstanding any
rule or maxim of construction to the contrary, any ambiguity or uncertainty will
not be construed against any party hereto by reason of the authorship of any of
the provisions hereof.


1.8          No partnership. Nothing contained in this Agreement shall be
construed as creating a partnership of any kind or as imposing on any party any
partnership duty, obligation or liability to any other party.

 
3

--------------------------------------------------------------------------------

 
 
2.           Representations and Warranties


2.1         Representations and Warranties of the Vendor.  The Vendor represents
and warrants to the Purchaser that:


 
(a)
it has a business address at the address set forth beside its name on the first
page of this Agreement;

 
 
(b)
it is a corporation duly subsisting under the laws of Saskatchewan with the
corporate power to own its assets and to carry on its business in Saskatchewan;

 
 
(c)
it has good and sufficient authority to enter into and deliver this Agreement
and to transfer its legal and beneficial Interest in the Mineral Claims to the
Purchaser, and to assign its Interest in the Option to the purchaser (subject to
the consent of the optionor) in accordance with this Agreement;

 
 
(d)
there is no contract, option or any other right of another binding upon the
Vendor to option, sell, transfer, assign, pledge, charge, mortgage, explore or
in any other way option, dispose of or encumber all or part of the Mineral
Claims or the Option or any portion thereof or interest therein;

 
 
(e)
the execution, delivery and performance of this Agreement by the Vendor, and the
consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by-laws or other
constating documents of the Vendor; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which the Vendor’s business is carried
on; or (iii) conflict with, accelerate the performance required by or result in
the breach of any agreement to which it is a party or by which it is currently
bound;

 
 
(f)
it is the beneficial owner of 100% of the right, title and interest in and to
the Mineral Claims and the Option, free and clear of all Encumbrances except for
the Permitted Encumbrances, and the Option remains in good standing and no
default has occurred thereunder;

 
 
(g)
the Mineral Claims are properly and accurately described in Schedule A” hereto
and are all in good standing under the laws of the jurisdiction in which the
Mineral Claims are located up to and including at least the expiry dates set
forth in Schedule “A”;

 
 
(h)
the terms of the Option are as attached in Schedule “B” hereto and the Option
has not been exercised or amended, altered or varied in any way;

 
 
(i)
to the best of its knowledge, the Vendor is in compliance in all material
respects with all Environmental Laws (as defined below) in regards to the
Mineral Claims, and there are, to the best of its knowledge, no facts which
could give rise to a notice of non-compliance with any Environmental Laws. The
term “Environmental Laws” means all applicable laws, rules, regulations, orders,
policies, guidelines, notices, approvals and permits relating to environmental
or occupational health and safety matters, in effect as at the date hereof,
including, without limitation,


 
4

--------------------------------------------------------------------------------

 

 
 
those pertaining to reporting, licensing, permitting, investigation, remediation
and clean-up in connection with any release or threat of release of a
Contaminant or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling and the like of a
Contaminant. The term “Contaminant” means any substance or material that is
prohibited, controlled or regulated by any governmental authority, including
without limitation, any contaminants, pollutants, petroleum, its derivatives,
by-products or other hydrocarbons, dangerous substances or goods, asbestos,
toxic or hazardous substances or materials, controlled products, wastes
involving hazardous wastes and any other materials that are by their nature
hazardous, either in fact or as defined in or pursuant to any Environmental
Laws;

 
 
(j)
to the best of its knowledge, there are no existing claims, demands, damages,
expenses, suits, proceedings, actions, negotiations, or causes of action of any
nature whatsoever, whether threatened or pending, arising out of the presence on
the Mineral Claims of any Contaminant, or out of any past or present activity
conducted on any such property, involving any Contaminant or any violation of
any Environmental Law;

 
 
(k)
it is not a non-resident for the purposes of Section 116 of the Income Tax Act
(Canada);



 
(l)
it is in compliance with all applicable laws, statutes, bylaws, decrees,
rulings, orders, judgments and regulations of each jurisdiction in which the
Mineral Claims are located or in which it conducts its business;



 
(m)
it understands that the entire authorized capital stock of the Purchaser
consists of 75,000,000 shares of common stock (“Common Stock”).  As of the date
of this Agreement, there are 71,825,000 shares of the Purchaser’s Common Stock
issued and outstanding and that, prior to issuance to the Vendor of the Shares
component of the purchase price stated in this Agreement, the Purchaser will
need to amend its Articles of Incorporation so as to increase its level of
authorized shares to accommodate the issuance of the Shares component of the
purchase price stated in this Agreement;



 
(n)
it acknowledges that the Shares issued pursuant to the terms and conditions set
forth in this Agreement will have such hold periods as are required under
applicable securities laws and as a result may not be sold, transferred or
otherwise disposed of, except pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in each
case only in accordance with all applicable securities laws;



 
(o)
it herein authorizes the assignment by the Purchaser of the Interest in full to
the Purchaser’s wholly owned Yukon incorporated subsidiary Nantawa Resources
Inc., without further approval from the Vendor; and


 
5

--------------------------------------------------------------------------------

 

 
 (p)
this Agreement has been duly authorized, executed and delivered by the Vendor
and constitutes a valid and binding obligation of the Vendor enforceable against
the Vendor in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought.

 
2.2          Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Vendor that:


 
(a)
it has a business address at the address set forth beside its name on the first
page of this Agreement;



 
(b)
it is a corporation duly incorporated, organized and subsisting under the laws
of the state of Nevada with the corporate power to own its assets and to carry
on its business in the state of Nevada;

 
 
(c)
it has all necessary power and authority to own or lease its assets and carry on
its business as presently carried on, to carry out its obligations herein and to
enter into this Agreement and any agreement or instrument referred to in or
contemplated by this Agreement and to do all such acts and things as are
required to be done, observed or performed by it, in accordance with the terms
of this Agreement and any agreement or instrument referred to in or contemplated
by this Agreement;

 
 
(d)
the execution, delivery and performance of this Agreement by the Purchaser, and
the consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by-laws or other
constating documents of the Purchaser; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which the Purchaser’s business is
carried on; or (iii) conflict with, accelerate the performance required by or
result in the breach of any agreement to which it is a party or by which it is
currently bound;



 
(e)
it is in compliance with all applicable laws, statutes, bylaws, decrees,
rulings, orders, judgments and regulations of each jurisdiction in which it
conducts its business;



 
(f)
this Agreement has been duly authorized, executed and delivered by the Purchaser
and constitutes a valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought;


 
6

--------------------------------------------------------------------------------

 

 
(g)
the entire authorized capital stock of the Purchaser consists of 75,000,000
shares of common stock with a par value of US$0.001 (the “Purchaser’s Common
Stock”).  As of the date of this Agreement, there are 71,825,000 shares of the
Purchaser’s Common Stock issued and outstanding. All of the issued and
outstanding shares of the Purchaser’s Common Stock have been duly authorized,
are validly issued, were not issued in violation of any pre-emptive rights and
are fully paid and non-assessable, are not subject to pre-emptive rights and
were issued in full compliance with all federal, state, and local laws, rules
and regulations. There are no outstanding options, warrants, subscriptions,
conversion rights, or other rights, agreements or commitments obligating the
Purchaser to issue any additional shares of the Purchaser’s Common Stock, or any
other securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from the Purchaser any shares of the Purchaser’s Common
Stock.  There are no agreements purporting to restrict the transfer of any of
the issued and outstanding shares of the Purchaser, no voting agreements,
shareholders’ agreements, voting trusts, or other arrangements restricting or
affecting the voting of any of the shares of the Purchaser to which the
Purchaser is a party or of which the Purchaser is aware.

 
 
(h)
the corporate records of the Purchaser, as required to be maintained by it
pursuant to the laws of the State of Nevada, are accurate, complete and current
in all material respects, and the minute books of the Purchaser is, in all
material respects, correct and contain all material records required by the laws
of the State of Nevada, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of the Purchaser.

 
 
(i)
the Shares will, upon issuance, have been duly and validly authorized and, when
so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.

 
 
(j)
except as disclosed in the SEC Documents (hereinafter defined), to the best
knowledge of the Purchaser, there is no basis for and there is no claim, charge,
arbitration, grievance, action, suit, judgment, demand, investigation or
proceeding by or before any court, arbiter, administrative agency or other
governmental authority now outstanding or pending or, to the best knowledge the
Purchaser threatened against or affecting the Purchaser which involves any of
the business, or the properties or assets of the Purchaser that, if adversely
resolved or determined, would have a material adverse effect on the
Purchaser.  There is no reasonable basis for any claim or action that, based
upon the likelihood of its being asserted and its success if asserted, would
have a material adverse effect on the Purchaser.

 
 
(k)
to the best knowledge of the Purchaser:

 
 
(i)
The Purchaser is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any statute, law, ordinance,


 
7

--------------------------------------------------------------------------------

 
 
 
regulation, rule, decree or other applicable regulation to the business or
operations of the Purchaser.

 
 
(ii)
the Purchaser is not subject to any judgment, order or decree entered in any
lawsuit or proceeding applicable to its business and operations that would have
a material adverse effect on it.

 
 
(iii)
the Purchaser has duly filed all reports and returns required to be filed by it
with governmental authorities and have obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement.  All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Purchaser, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction.

 
 
(iv)
the Purchaser has operated in material compliance with all laws, rules,
statutes, ordinances, orders and regulations applicable to its business.  The
Purchaser has not received any notice of any violation thereof, nor is the
Purchaser aware of any valid basis therefore.

 
 
(l)
no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person is necessary for the consummation by the Purchaser of the transaction
contemplated herein to continue to conduct its business after the Closing Date
in a manner which is consistent with that in which it is presently conducted.

 
 
(m)
the Purchaser has furnished or made available to the Vendor a true and complete
copy of each report, schedule and registration statement filed by the Purchaser
with the SEC (collectively, and as such documents have since the time of their
filing been amended, the “SEC Documents”). As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act, and the rules and regulations of the SEC thereunder applicable
to such SEC Documents.  The SEC Documents constitute all of the documents and
reports that the Purchaser was required to file with the SEC and the rules and
regulations promulgated thereunder by the SEC.

 
 
(n)
the Purchaser is currently quoted on the OTC Bulletin Board and has not, in the
12 months preceding the date hereof, received any notice from the OTC Bulletin
Board or the FINRA or any trading market on which the Purchaser’s common stock
is or has been listed or quoted to the effect that the Purchaser is not in
compliance with the quoting, listing or maintenance requirements of the OTC
Bulletin Board or such other trading market. No securities commission or other
regulatory authority has issued any order preventing or suspending the trading
of the Purchaser’s securities or prohibiting the issuance of the Shares to be


 
8

--------------------------------------------------------------------------------

 

 
 
delivered hereunder, and, to the Purchaser’s knowledge, no proceedings for such
purpose are pending or threatened.

 
 
(o)
Neither the Purchaser nor any of its past or present officers or directors is
the subject of any formal or informal inquiry or investigation by the SEC or
FINRA.  The Purchaser currently does not have any outstanding comment letters or
other correspondences from the SEC or FINRA.



2.3          Reliance and Survival.  The representations, warranties and
acknowledgments set out in this section 2 have been relied on by the parties in
entering into this Agreement.  All representations and warranties made herein
will survive the delivery of this Agreement to the parties and the completion of
the transactions contemplated hereby and notwithstanding such completion, will
continue in full force and effect for the benefit of the parties to whom they
are provided, as the case may be, indefinitely.


3.           Purchase and Sale


3.1          Purchase and Sale. Based on the representations and warranties
contained in this Agreement, the Vendor agrees to sell, assign and transfer to
the Purchaser and the Purchaser agrees to purchase from the Vendor, on the
Closing Date, the Interest in the Mineral Claims and in the Option, as of and
from the Closing Date, free and clear of all Encumbrances other than Permitted
Encumbrances and the NSR, in accordance with and subject to the terms and
conditions set forth in this Agreement.


3.2          Purchase Price. The Purchase Price for the Interest in the Mineral
Claims and the Option is $ payable as follows:


 
(a)
the sum of $1,000,000.00 payable in two equal installments as follows



 
(i)
$500,000.00 payable on or before the last day of the sixth month following the
Closing Date; and



 
(ii)
$500,000.00 payable on or before one year from the Closing Date; and



 
(b)
the balance by way of the allotment and issuance of the Shares to the Vendor.



3.3          NSR.  The Vendor hereby reserves and the Purchaser hereby grants
and agrees to pay to the Vendor an annual royalty of 3% of the Net Smelter
Returns derived from mining operations on the Mineral Claims and the Dome Claim
(upon the exercise of the Option) and products, mined, extracted, or derived
therefrom or any part thereof, to be calculated and paid in accordance with
schedule “C” hereto.


4.           Shares
 
4.1         Issuance. The Vendor acknowledges and agrees that the Shares are
being issued pursuant to an exemption from the prospectus and registration
requirements of the Securities

 
9

--------------------------------------------------------------------------------

 
 
Act and applicable Canadian Securities laws.  As required by applicable
securities law, the Vendor agrees to abide by all applicable resale restrictions
and hold periods imposed by all applicable securities legislation. All
certificates representing the Shares issued on Closing will be endorsed with any
applicable legends pursuant to the Securities Act and applicable Canadian
securities laws in order to reflect the fact that the Shares will be issued to
the Vendor pursuant to an exemption from the registration requirements of the
Securities Act.


4.2          Restricted Securities.  The Vendor  acknowledges that the Shares
issued pursuant to the terms and conditions set forth in this Agreement will
have such hold periods as are required under applicable securities laws and as a
result may not be sold, transferred or otherwise disposed of, except pursuant to
an effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.


4.3          Filing of 8-K.  The Purchaser acknowledges and agrees that it shall
use its commercially reasonable efforts to file a “super” Form 8-K, in
accordance with the rules and requirements of the United States Securities and
Exchange Commission, containing Form 10 information in regards to the
Purchaser’s business and the Mineral Claims.
 
5.           Closing.


5.1          Closing Date.  The closing shall take place on the Closing Date.


5.2          Obligations of Purchaser.  On the Closing Date, or as indicated
below, the Purchaser shall deliver the following to the Vendor’s solicitor:


 
(a)
a Promissory Note for payment of all of monies payable by the Purchaser pursuant
to Section 3.2(a);



 
(b)
upon the Purchaser having sufficient authorized shares of common stock to make
the issuance, a share certificate representing the Shares issuable pursuant to
Section 3.2(b),  and if within 6 months of the Closing Date, the Purchaser is
not able to issue the Shares to the Vendor, the Vendor shall be entitled to
rescind this Agreement;

 
 
(c)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of the Purchaser evidencing approval of this Agreement and
the transaction contemplated herein; and

 
 
(d)
a certificate of an officer of the Purchaser, dated as of Closing, certifying
that:

 
 
(i)
each covenant and obligation of the Purchaser has been complied with; and

 
 
(ii)
each representation, warranty and covenant of the Purchaser is true and correct
at the Closing as if made on and as of the Closing.

 
 


 
10

--------------------------------------------------------------------------------

 
 
5.3          Obligations of the Vendor.  On the Closing Date, the Vendor will
deliver the following to the Purchaser’s solicitor:


 
(a)
an executed transfer of the Mineral Claims into the name of the Purchaser
registrable with the Saskatchewan Department of Energy and Mines, such that the
Purchaser, upon the registration of the transfer, will become the sole recorded,
legal and beneficial owner of the Interest in the Mineral Claims, subject to the
Permitted Encumbrances and the NSR. Until such time as the transfer is
registered, the Vendor will hold the Interest in the Mineral Claims and all
benefits derived therefrom in trust for the Purchaser;



 
(b)
an executed assignment of the Interest in the Option, to the Purchaser, duly
executed by the optionor signifying its consent to the assignment, provided that
in the event the optionor refuses or neglects to execute and deliver such an
assignment within 6 months of the Closing Date, despite the best efforts of the
Vendor to obtain such assignment, the Vendor shall not be required to obtain
such an assignment.  Until such assignment is executed and delivered, the Vendor
shall hold the Interest in the Option and all benefits derived therefrom in
trust for the Purchaser;

 
 
(c)
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of the Vendor evidencing approval of this Agreement and the
transaction contemplated herein;

 
 
(d) 
a certificate of an officer of the Vendor, dated as of Closing, certifying that:

 
 
(i)
each covenant and obligation of the Vendor has been complied with; and

 
 
(ii)
each representation, warranty and covenant of the Vendor is true and correct at
the Closing as if made on and as of the Closing; and

 
 
(e)
the Certificate required by section 6.1(d).

 
 

 
 
11

--------------------------------------------------------------------------------

 
 
6.           Closing Conditions


6. 1         Conditions of the Purchaser. The obligation of the Purchaser to
complete the purchase contemplated by this Agreement is subject to the
fulfillment of the following conditions:


 
(a)
The representations and warranties of the Vendor contained in this Agreement
being true and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made as of the Closing Date
(unless otherwise agreed or consented to in writing by the Purchaser); and



 
(b)
All of the covenants and obligations of the Vendor to be performed or observed
on or before the Closing Date pursuant to this Agreement having been duly
performed or observed (unless otherwise agreed or consented to in writing by the
Purchaser);

 
 
(c)
will have received evidence satisfactory to the Purchaser that the Shares
issuable in the transaction will be issuable:

 
 
(i)
without registration pursuant to the Securities Act in reliance on a safe harbor
from the registration requirements of the Securities Act; and

 
 
(ii)
in reliance upon an exemption from the prospectus and registration requirements
of the Canadian securities laws.

 
 
(d)
In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act and the prospectus and registration
requirements of the Canadian securities laws for the issuance of the Shares, the
Vendor will deliver to the Purchaser on Closing and prior to the issuance of the
Shares, a Regulation S Certificate, duly executed by the Vendor.

 
The foregoing conditions are for the benefit of the Purchaser only and
accordingly the Purchaser will be entitled to waive compliance with any such
conditions if it sees fit to do so, without prejudice to its rights and remedies
at law and in equity and also without prejudice to any of its rights of
termination in the event of non-performance of any other conditions in whole or
in part.
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
 
6.2          Conditions of the Vendor.  The obligation of the Vendor to complete
the sale contemplated by this Agreement is subject to the fulfillment of each of
the following conditions:
 
 
(a)
The representations and warranties of the Purchaser contained in this Agreement
being true and correct on and as of the Closing Date with the same effect as
though such representations and warranties had been made as of the Closing Date;
(unless otherwise agreed or consented to in writing by the Vendor); and

 
 
(b)
All of the covenants and obligations of the Purchaser to be performed or
observed on or before the Closing Date pursuant to this Agreement having been
duly performed or observed (unless otherwise agreed or consented to in writing
by the Vendor);

 
The foregoing conditions are for the benefit of the Vendor only and accordingly
the Vendor will be entitled to waive compliance with any such conditions if it
sees fit to do so, without prejudice to its rights and remedies at law and in
equity and also without prejudice to any of its rights of termination in the
event of non-performance of any other conditions in whole or in part.

6.3          Mutual Conditions. The obligations of the parties to complete the
transactions contemplated by this Agreement are subject to:
 
 
(a)
Each party having received necessary approvals of the transactions contemplated
by this Agreement; and

 
 
(b)
The parties executing and delivering, by the Closing Date, an agreement
providing an option to the Purchaser to purchase from the Vendor, the Vendor’s
remaining 35% interest in the Mineral Claims and the Option, on terms and
conditions agreeable to the parties.

 
The foregoing conditions are for the benefit of the Purchaser and the Vendor and
can only be waived by both parties.
 
7.           Notices and Payments

7.1         Notice.  Any demand, notice or other communication (a
“Communication”) to be made or given in connection with this Agreement shall be
made or given in writing and may be made or given by personal delivery or
facsimile addressed to the recipient at the addresses or facsimile numbers of
the parties provided on the first page of this Agreement or such other address
or individual as may be designated by notice by any party to the other.  Any
Communication made or given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof, and if made or given by
facsimile, on the day, other than a day which is not a Business Day, following
the day it was sent.
 
 
 
13

--------------------------------------------------------------------------------

 
 
7.2         Payments and Obligations. Payments hereunder shall be made addressed
to the recipient at the addresses of the recipient parties provided on the first
page of this Agreement or such other address or individual as may be designated
by notice by the recipient party in accordance with section 7.1.  If any payment
or other obligation herein becomes due on a day that is not a Business Day, such
payment or obligation shall be made or satisfied on the next succeeding Business
Day.
 
8.           General Provisions
 
8.1         Entire Agreement.  This Agreement, including the Schedules hereto,
constitutes the entire agreement among the parties party pertaining to the
subject matter hereof and supersedes any and all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements among
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein. Each party acknowledges that it shall have no
right to rely on any amendment, promise, modification, statement or
representation made or occurring subsequent to the execution of this Agreement
unless it is in writing and executed by each of the parties.
 
8.2         Assignment of Agreement.  Neither party may assign this Agreement
without the prior written consent of the other party, which consent may not be
unreasonably withheld, with the exception that the Purchaser may assign this
Agreement to a wholly owned subsidiary without any such consent.
 
8.3         Legal and Other Fees and Expenses. Unless otherwise specifically
provided herein, the parties will pay their respective legal, accounting and
other professional fees and expenses incurred by each of them in connection with
the negotiation and settlement of this Agreement, the completion of the
transactions contemplated by this Agreement and other matters pertaining hereto.
 
8.4         Waiver.  The failure of a party in any one or more instances to
insist upon strict performance of any of the terms of this Agreement or to
exercise any right or privilege arising under it shall not preclude it from
requiring by reasonable notice that any other party duly perform its obligations
or preclude it from exercising such a right or privilege under reasonable
circumstances, nor shall waiver in any one instance of a breach be construed as
an amendment of this Agreement or waiver of any later breach.
 
8.5         Enurement. This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.


8.6         Further Assurances.  The parties hereto shall from time to time at
the request of any of the other parties hereto and without further
consideration, execute and deliver all such other additional assignments,
transfers, instruments, notices, releases and other documents and shall do all
such other acts and things as may be necessary or desirable to assure more fully
the consummation of the transactions contemplated hereby.


8.7         Time.  Time shall be of the essence of this Agreement.


 
14

--------------------------------------------------------------------------------

 
 
8.8         Amendment.  This Agreement may be amended or varied only by
agreement in writing signed by each of the parties.


8.9         Governing Law and Attornment.  This Agreement shall be governed by
and interpreted in accordance with the laws of the Province of Saskatchewan and
the federal laws of Canada applicable therein and, the parties hereby
irrevocably attorn to the non-exclusive jurisdiction of the Courts of the
Province of Saskatchewan sitting in the City of Regina.


8.10         Counterparts.  This Agreement may be executed by facsimile and in
as many counterparts as are necessary. All counterparts together shall
constitute one agreement.


THE PARTIES, intending to be contractually bound, have entered into this
Agreement as of the date set out on the first page.
 
 
GUINNESS EXPLORATION, INC.
By:
                /s/ Alastair Brown     Alastair Brown                
EAGLE TRAIL PROPERTIES INC.
    By:                 /s/ Curtis Sim     Curtis Sim    

 
 
 
 
 
 
 
 
 
 


 
15

--------------------------------------------------------------------------------

 

Mineral Claim Purchase and
Sale Agreement -  SCHEDULE “A”
(Same Schedule as used for Schedule A of Mineral Claim Option Agreement)


Schedule A: Claim list for Mount Nansen property and Tawa property.
 
Claim
Claim Owner
Grant Number
Expiry Date
Area (Ha)
Comments
ROSE
Eagle Trail Properties Inc.
04241
09/10/2019
20.42
Lease
GOLDEN EAGLE
Eagle Trail Properties Inc.
04278
09/10/2019
20.96
Lease
WAR EAGLE
Eagle Trail Properties Inc.
04279
09/10/2019
20.77
Lease
SHAMROCK
Eagle Trail Properties Inc.
04354
09/10/2019
20.73
Lease
SPOT
Eagle Trail Properties Inc.
04361
09/10/2019
19.92
Lease
ARLEP
Eagle Trail Properties Inc.
04368
09/10/2019
14.48
Lease
PHYLLIS
Eagle Trail Properties Inc.
04369
09/10/2019
20.26
Lease
RUB
Eagle Trail Properties Inc.
55633
09/10/2019
1.84
Lease
PUB
Eagle Trail Properties Inc.
55663
09/10/2019
1.93
Lease
SUN DOG
Eagle Trail Properties Inc.
55665
09/10/2019
3.20
Lease
CUB
Eagle Trail Properties Inc.
55666
09/10/2019
1.29
Lease
JAM
Eagle Trail Properties Inc.
55890
09/10/2019
11.64
Lease
PAM
Eagle Trail Properties Inc.
55892
09/10/2019
2.64
Lease
DOME 1
Eagle Trail Properties Inc.
73537
06/02/2014
15.10
-
DOME 2
Eagle Trail Properties Inc.
73538
06/02/2014
15.51
-
DOME 3
Eagle Trail Properties Inc.
73539
06/02/2014
17.29
-
DOME 4
Eagle Trail Properties Inc.
73540
06/02/2014
17.98
-
DOME 6
Eagle Trail Properties Inc.
73542
06/02/2014
17.32
-
DOME 7
Eagle Trail Properties Inc.
73543
06/02/2014
25.34
-
DOME 8
Eagle Trail Properties Inc.
73694
06/02/2014
12.47
-
DOME 14
Eagle Trail Properties Inc.
73700
06/02/2014
21.07
-
DOME 16
Eagle Trail Properties Inc.
73702
06/02/2014
20.61
-
DOME 17
Eagle Trail Properties Inc.
73703
06/02/2014
18.41
-
DOME 18
Eagle Trail Properties Inc.
73704
06/02/2014
18.56
-
DOME 19
Eagle Trail Properties Inc.
73705
06/02/2014
16.73
-
DOME 20
Eagle Trail Properties Inc.
73706
06/02/2014
13.42
-
JOANNE 1
Eagle Trail Properties Inc.
74283
06/02/2014
19.79
-
JOANNE 2
Eagle Trail Properties Inc.
74284
06/02/2014
19.51
-
JOANNE 3
Eagle Trail Properties Inc.
74285
06/02/2014
20.36
-
JOANNE 4
Eagle Trail Properties Inc.
74286
06/02/2014
14.78
-
JOANNE 5
Eagle Trail Properties Inc.
74287
06/02/2014
19.83
-
JOANNE 6
Eagle Trail Properties Inc.
74288
06/02/2014
19.69
-
DOME 25
Eagle Trail Properties Inc.
77746
06/02/2014
15.19
-
DOME 26
Eagle Trail Properties Inc.
77747
06/02/2014
22.54
-
DOME 27
Eagle Trail Properties Inc.
77748
06/02/2014
20.32
-
DOME 28
Eagle Trail Properties Inc.
77749
06/02/2014
21.74
-
DOME 33
Eagle Trail Properties Inc.
77754
06/02/2014
25.50
-
DOME 34
Eagle Trail Properties Inc.
77755
06/02/2014
23.29
-

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
DOME 35
Eagle Trail Properties Inc.
77756
06/02/2014
22.39
-
DOME 36
Eagle Trail Properties Inc.
77757
06/02/2014
23.97
-
DOME 37
Eagle Trail Properties Inc.
77758
06/02/2014
14.23
-
DOME 38
Eagle Trail Properties Inc.
77759
06/02/2014
18.48
-
DOME 39
Eagle Trail Properties Inc.
77760
06/02/2014
14.95
-
DOME 40
Eagle Trail Properties Inc.
77761
06/02/2014
20.51
-
DOME 41
Eagle Trail Properties Inc.
77762
06/02/2014
20.76
-
DOME 42
Eagle Trail Properties Inc.
77763
06/02/2014
19.93
-
DOME 43
Eagle Trail Properties Inc.
77764
06/02/2014
20.47
-
DOME 49
Eagle Trail Properties Inc.
77770
06/02/2014
8.18
-
DOME 50
Eagle Trail Properties Inc.
77771
06/02/2014
18.83
-
DOME 51
Eagle Trail Properties Inc.
77772
06/02/2014
19.05
-
DOME 52
Eagle Trail Properties Inc.
77773
06/02/2014
21.85
-
DOME 53
Eagle Trail Properties Inc.
77774
06/02/2014
22.80
-
DOME 54
Eagle Trail Properties Inc.
77775
06/02/2014
14.69
-
DOME 55
Eagle Trail Properties Inc.
77776
06/02/2014
13.09
-
DOME 56
Eagle Trail Properties Inc.
77777
06/02/2014
13.35
-
DOME 57
Eagle Trail Properties Inc.
77778
06/02/2014
20.47
-
DOME 58
Eagle Trail Properties Inc.
77779
06/02/2014
19.41
-
DOME 60
Eagle Trail Properties Inc.
77781
06/02/2014
20.06
-
DOME 61
Eagle Trail Properties Inc.
77782
06/02/2014
18.91
-
DOME 63
Eagle Trail Properties Inc.
77784
06/02/2014
22.51
-
DOME 64
Eagle Trail Properties Inc.
77785
06/02/2014
22.88
-
DOME 65
Eagle Trail Properties Inc.
77786
06/02/2014
20.66
-
DOME 66
Eagle Trail Properties Inc.
77787
06/02/2014
21.18
-
DOME 78
Eagle Trail Properties Inc.
81842
06/02/2014
25.41
-
DOME 79
Eagle Trail Properties Inc.
81843
06/02/2014
24.10
-
DOME 80
Eagle Trail Properties Inc.
81844
06/02/2014
24.20
-
DOME 81
Eagle Trail Properties Inc.
81845
06/02/2014
22.52
-
DOME 82
Eagle Trail Properties Inc.
81846
06/02/2014
23.26
-
DOME 83
Eagle Trail Properties Inc.
81847
06/02/2014
18.72
-
DOME 84
Eagle Trail Properties Inc.
81848
06/02/2014
19.37
-
DOME 86
Eagle Trail Properties Inc.
81850
06/02/2014
20.76
-
HIW 9
Eagle Trail Properties Inc.
YA23835
06/02/2014
19.44
-
HIW 10
Eagle Trail Properties Inc.
YA23836
06/02/2014
20.83
Fractions
HIW 11
Eagle Trail Properties Inc.
YA23837
06/02/2014
21.55
Fractions
HIW 12
Eagle Trail Properties Inc.
YA23838
06/02/2014
19.93
Fractions
HIW 13
Eagle Trail Properties Inc.
YA23839
06/02/2014
20.72
-
HIW 14
Eagle Trail Properties Inc.
YA23840
06/02/2014
19.55
-
HIW 15
Eagle Trail Properties Inc.
YA23841
06/02/2014
20.15
-
HIW 16
Eagle Trail Properties Inc.
YA23842
06/02/2014
19.86
-
HIW 17
Eagle Trail Properties Inc.
YA23843
06/02/2014
19.92
-
HIW 1
Eagle Trail Properties Inc.
YA24813
06/02/2014
4.74
Fractions
HIW 2
Eagle Trail Properties Inc.
YA24814
06/02/2014
5.15
Fractions
HIW 7
Eagle Trail Properties Inc.
YA24819
06/02/2014
3.01
Fractions
DD 1
Eagle Trail Properties Inc.
YA59596
06/02/2014
20.62
-

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
DD 2
Eagle Trail Properties Inc.
YA59597
06/02/2014
22.35
-
DD 15
Eagle Trail Properties Inc.
YA59610
06/02/2014
19.20
-
DD 16
Eagle Trail Properties Inc.
YA59611
06/02/2014
19.21
-
DD 17
Eagle Trail Properties Inc.
YA59612
06/02/2014
19.37
-
DD 18
Eagle Trail Properties Inc.
YA59613
06/02/2014
19.85
-
DD 19
Eagle Trail Properties Inc.
YA59614
06/02/2014
20.17
-
DD 20
Eagle Trail Properties Inc.
YA59615
06/02/2014
19.90
-
DD 21
Eagle Trail Properties Inc.
YA59616
06/02/2014
19.64
-
DD 22
Eagle Trail Properties Inc.
YA59617
06/02/2014
19.17
-
DD 23
Eagle Trail Properties Inc.
YA59618
06/02/2014
18.69
-
DD 24
Eagle Trail Properties Inc.
YA59619
06/02/2014
18.30
-
DD 25
Eagle Trail Properties Inc.
YA59620
06/02/2014
18.18
-
DD 26
Eagle Trail Properties Inc.
YA59621
06/02/2014
17.65
-
DD 27
Eagle Trail Properties Inc.
YA59622
06/02/2014
19.49
-
DD 28
Eagle Trail Properties Inc.
YA59623
06/02/2014
18.71
-
TBR 1
Eagle Trail Properties Inc.
YA86690
06/02/2014
8.92
-
TBR 2
Eagle Trail Properties Inc.
YA86691
06/02/2014
20.16
-
TBR 3
Eagle Trail Properties Inc.
YA86692
06/02/2014
20.03
-
TBR 4
Eagle Trail Properties Inc.
YA86693
06/02/2014
20.84
-
TBR 5
Eagle Trail Properties Inc.
YA86694
06/02/2014
18.34
-
TBR 6
Eagle Trail Properties Inc.
YA86695
06/02/2014
20.92
-
TBR 7
Eagle Trail Properties Inc.
YA86696
06/02/2014
15.96
-
TBR 8
Eagle Trail Properties Inc.
YA86697
06/02/2014
21.79
-
ONT 38
Eagle Trail Properties Inc.
YA87204
06/02/2014
20.26
-
ONT 40
Eagle Trail Properties Inc.
YA87206
06/02/2014
18.34
-
ONT 42
Eagle Trail Properties Inc.
YA87208
06/02/2014
5.73
-
EEK 1
Eagle Trail Properties Inc.
YA87210
06/02/2014
21.07
-
EEK 2
Eagle Trail Properties Inc.
YA87211
06/02/2014
20.08
-
EEK 3
Eagle Trail Properties Inc.
YA87212
06/02/2014
20.70
-
EEK 4
Eagle Trail Properties Inc.
YA87213
06/02/2014
20.68
-
EEK 5
Eagle Trail Properties Inc.
YA87214
06/02/2014
20.80
-
EEK 6
Eagle Trail Properties Inc.
YA87215
06/02/2014
19.58
-
EEK 7
Eagle Trail Properties Inc.
YA87216
06/02/2014
19.97
-
EEK 8
Eagle Trail Properties Inc.
YA87217
06/02/2014
21.91
-
EEK 9
Eagle Trail Properties Inc.
YA87218
06/02/2014
22.64
-
EEK 14
Eagle Trail Properties Inc.
YA87223
06/02/2014
21.36
-
EEK 15
Eagle Trail Properties Inc.
YA87224
06/02/2014
21.22
-
EEK 16
Eagle Trail Properties Inc.
YA87225
06/02/2014
21.76
-
EEK 17
Eagle Trail Properties Inc.
YA87226
06/02/2014
20.01
-
EEK 18
Eagle Trail Properties Inc.
YA87227
06/02/2014
20.74
-
ONT 44
Eagle Trail Properties Inc.
YA92655
06/02/2014
16.80
-
ONT 45
Eagle Trail Properties Inc.
YA92656
06/02/2014
12.91
-
ONT 46
Eagle Trail Properties Inc.
YA92657
06/02/2014
18.48
-
ONT 47
Eagle Trail Properties Inc.
YA92658
06/02/2014
14.41
-
TAWA 25
Eagle Trail Properties Inc.
YA95051
03/01/2010
4.33
Fractions
TAWA 26
Eagle Trail Properties Inc.
YA95052
03/01/2010
5.95
Fractions

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
TAWA 27
Eagle Trail Properties Inc.
YA95151
03/01/2010
17.11
-
TAWA 28
Eagle Trail Properties Inc.
YA95152
03/01/2010
22.34
-
TAWA 29
Eagle Trail Properties Inc.
YA95153
03/01/2010
16.14
-
TAWA 30
Eagle Trail Properties Inc.
YA95154
03/01/2010
20.77
-
TAWA 31
Eagle Trail Properties Inc.
YA95155
03/01/2010
23.90
-
TAWA 32
Eagle Trail Properties Inc.
YA95156
03/01/2010
21.36
-
TAWA 33
Eagle Trail Properties Inc.
YA95157
03/01/2010
12.16
-
TAWA 34
Eagle Trail Properties Inc.
YA95158
03/01/2010
18.45
-
TAWA 47
Eagle Trail Properties Inc.
YA95163
03/01/2010
7.01
-
TAWA 48
Eagle Trail Properties Inc.
YA95164
03/01/2010
8.00
-
TAWA 49
Eagle Trail Properties Inc.
YA95165
03/01/2010
21.93
-
TAWA 50
Eagle Trail Properties Inc.
YA95166
03/01/2010
23.59
-
TAWA 51
Eagle Trail Properties Inc.
YA95167
03/01/2010
23.22
-
TAWA 52
Eagle Trail Properties Inc.
YA95168
03/01/2010
23.93
-
TAWA 53
Eagle Trail Properties Inc.
YA95169
03/01/2010
15.03
-
TAWA 54
Eagle Trail Properties Inc.
YA95170
03/01/2010
22.93
-
TAWA 55
Eagle Trail Properties Inc.
YA95171
03/01/2010
5.90
-
TAWA 56
Eagle Trail Properties Inc.
YA95172
03/01/2010
13.37
-
TAWA 57
Eagle Trail Properties Inc.
YA95173
03/01/2010
14.12
-
TAWA 58
Eagle Trail Properties Inc.
YA95174
03/01/2010
16.15
-
TAWA 59
Eagle Trail Properties Inc.
YA95175
03/01/2010
13.35
-
TAWA 60
Eagle Trail Properties Inc.
YA95176
03/01/2010
16.19
-
TAWA 61
Eagle Trail Properties Inc.
YA95177
03/01/2010
12.44
-
TAWA 62
Eagle Trail Properties Inc.
YA95178
03/01/2010
11.28
-
TAWA 63
Eagle Trail Properties Inc.
YA95179
03/01/2010
8.41
-
TAWA 64
Eagle Trail Properties Inc.
YA95301
03/01/2010
18.96
-
TAWA 65
Eagle Trail Properties Inc.
YA95302
03/01/2010
15.20
-
TAWA 66
Eagle Trail Properties Inc.
YA95303
03/01/2010
21.82
-
TAWA 67
Eagle Trail Properties Inc.
YA95304
03/01/2010
22.03
-
TAWA 68
Eagle Trail Properties Inc.
YA95305
03/01/2010
20.61
-
TAWA 69
Eagle Trail Properties Inc.
YA95306
03/01/2010
19.68
-
TAWA 70
Eagle Trail Properties Inc.
YA95307
03/01/2010
19.61
-
TAWA 71
Eagle Trail Properties Inc.
YA95308
03/01/2010
18.94
-
TAWA 72
Eagle Trail Properties Inc.
YB06963
03/01/2010
19.15
-
TAWA 73
Eagle Trail Properties Inc.
YB06964
03/01/2010
18.69
-
TAWA 74
Eagle Trail Properties Inc.
YB06965
03/01/2010
19.02
-
TAWA 75
Eagle Trail Properties Inc.
YB06966
03/01/2010
18.61
-
TAWA 83
Eagle Trail Properties Inc.
YB06971
03/01/2010
19.28
-
TAWA 84
Eagle Trail Properties Inc.
YB06972
03/01/2010
6.48
-
TAWA 85
Eagle Trail Properties Inc.
YB06973
03/01/2010
20.10
-
TAWA 86
Eagle Trail Properties Inc.
YB06974
03/01/2010
21.08
-
TAWA 87
Eagle Trail Properties Inc.
YB06975
03/01/2010
19.83
-
TAWA 88
Eagle Trail Properties Inc.
YB06976
03/01/2010
20.96
-
TAWA 89
Eagle Trail Properties Inc.
YB06977
03/01/2010
19.91
-
TAWA 90
Eagle Trail Properties Inc.
YB06978
03/01/2010
20.97
-
Total
     
3136.43
 



 
 
19

--------------------------------------------------------------------------------

 
 
Mineral Claim Purchase and
Sale Agreement -  SCHEDULE “B”
 
 
MINERAL CLAIM OPTION AGREEMENT
 
 
THIS AGREEMENT made as of November 19, 2009
 
BETWEEN:                            EAGLE TRAIL PROPERTIES INC.
a Saskatchewan company having a registered and records office at
1140 Rose Street, Regina Saskatchewan, S4R 1Z6  Canada
 
(the “Optionor”)
 
AND:
 
GUINNESS EXPLORATION, INC.
a Nevada state company having an office at
1312 North Monroe Street,
Spokane, Washington, 99201, USA
 
(the “Optionee”)
 
WHEREAS:
 
A.       The Optionor is the legal and beneficial owner of 203 full or
fractional mineral claims/leases with a total area of 3,136.43 hectares located
in the Mt. Nanson area of the Whitehorse Mining District of the Yukon Territory,
Canada, the particulars of which are set out in Schedule “A” hereto (the
“Mineral Claims”).
 
B.       Pursuant to an Option Agreement dated November 7, 2008 (the “Dome
Option”) between the Optionor as optionee and Pricewaterhousecoopers Inc. as
optionor, the Optionor has the option to purchase the mineral claim identified
as Dome 12:73698 located in the Mt. Nanson area of the Whitehorse Mining
District of the Yukon Territory for the sum of $25,000.00 (the “Dome Claim").
 
C.       Pursuant to a Mineral Claims Purchase and Sale Agreement of even date
(the “Purchase and Sale Agreement”), the Optionee purchased from the Optionor, a
65% undivided interest in and to the Mineral Claims and the Option, subject to
an NSR reserved by the Optionor.


 
20

--------------------------------------------------------------------------------

 
 
D.       The Optionor has agreed to grant to the Optionee an option to purchase
the Optionor’s remaining 35% undivided interest in the Mineral Claims and in the
Dome Option, on the terms and conditions contained herein.
 
WHEREFORE, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Interpretation
 
1.1         Definitions. In this Agreement, unless the context otherwise
requires:
 
 
(a)
“Acts” means all legislation, as amended from time to time, of the jurisdiction
in which the Mineral Claims and Dome Claim are located, applicable to the
claims, including title to, and Mining Operations on, such claims.



 
(b)
“Affiliate” has the meaning set out in the Business Corporations Act
(Saskatchewan), as amended from time to time.



 
(c)
“Agreement” means this agreement, including the recitals and the Schedules, all
as amended, supplemented or restated from time to time.



 
(d)
“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Saskatchewan.



 
(e)
“Effective Date” means the date of the completion of the Closing of the Purchase
and Sale Agreement.



 
(f)
“Encumbrances” means security interests, liens, royalties, charges, mortgages,
pledges and encumbrances of any nature or kind whatsoever, whether written or
oral, or direct or indirect.



 
(g)
“Expenditures” means all costs, expenses and charges, directly related to the
Mining Operations, incurred by the Optionor pursuant to Section 3.3 herein,
which costs, expenses and charges shall be determined in accordance with
Canadian generally accepted accounting principles in incurred in accordance with
the recommendations in the Report.



 
(h)
“Government or Regulatory Authority” means any federal, provincial, regional,
municipal or other government, governmental department, regulatory authority,
commission, board, bureau, agency or instrumentality and that have lawful
authority to regulate or administer or govern an business or property or affairs
of any person, and for the purposes of this Agreement also includes any
corporation or other entity owned or controlled by any of the foregoing and any
stock exchange on which shares of a party are listed for trading.





 
21

--------------------------------------------------------------------------------

 
 
 
(i)
“Joint Exploration Committee” means the committee formed by the parties hereto
to determine the nature and extent of the Mining Operations during the Option
Period.



 
(j)
“Mining Operations” means every kind of work done on or in respect of the
Mineral Claims and the Dome Claim or the minerals, derived from the Mineral
Claims or the Dome Claim during the Option Period by or under the direction of
the Optionee pursuant to Section 3.2 of this Agreement, including, without
limiting the generality of the foregoing, the work of assessment, geophysical,
geochemical and geological surveys, studies and mapping, investigating,
drilling, designing, examining, equipping, improving, surveying, shaft-sinking,
raising, cross-cutting and drifting, searching for, digging, trucking, sampling,
working and procuring minerals, ores and metals, surveying and bringing any
mining claims to lease or patent, reclaiming and all other work usually
considered to be prospecting, exploration, development, mining and reclamation
work; in paying wages and salaries of workers engaged in the work and in
supplying food, lodging, transportation and other reasonable needs of the
workers; in paying assessments or premiums for workers' compensation insurance,
contributions for unemployment insurance or other pay allowances or benefits
customarily paid in the district to those workers; in paying rentals, licence
renewal fees, taxes and other governmental charges required to keep the Mineral
Claims and the Dome Claim in good standing; in purchasing or renting plant,
buildings, machinery, tools, appliances, equipment or supplies and in
installing, erecting, detaching and removing them; mining, milling,
concentrating rehabilitation, reclamation, and environmental protections and in
the management of any work which may be done on the Mineral Claims or the Dome
Claim or in any other respect necessary for the due carrying out of the
prospecting, exploration and development work.



 
(k)
“NSR” has the meaning set out in the Purchase and Sale Agreement.



 
(l)
“Option” has the meaning set out in Section 3.1 of this Agreement.



 
(m)
“Optioned Interest” means the Vendor’s undivided 35% legal and beneficial
interest in the Mineral Claims and the Dome Option, subject to the NSR and the
Permitted Encumbrances.



 
(n)
“Option Period” means the period commencing on the Effective Date and ending on
November 30, 2011 unless terminated earlier by the exercise of the Option by the
Optionee or the lapse or termination of the Option.



 
(o)
“Permitted Encumbrances” means

 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(i)
easements, rights of way, servitudes or other similar rights in land including,
without limiting the generality of the foregoing, rights of way and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electrical light, power, telephone, telegraph or cable television conduits,
poles, wires and cables;

 
 
(ii)
the right reserved to or vested in any government or other public authority by
the terms of any or by any statutory provision, to terminate, revoke or forfeit
any of the lease or mining claims or to require annual or other periodic
payments as a condition of the continuance thereof;

 
 
(iii)
rights reserved to or vested in any municipality or governmental, statutory or
public authority to control or regulate in any manner, and all applicable laws,
rules and orders of any governmental authority; and

 
 
(iv)
the reservations, limitations, provisos and conditions in any original grants
from the Crown or interests therein and statutory exceptions to title.

 
 
(p)
“Property” means the Mineral Claims and the Dome Option to purchase the Dome
Claim.

 
 
(q)
“Purchase and Sale Agreement” has the meaning set out in the recitals section of
this Agreement.

 



 
(r)
“Report” means the National Instrument 43-101 Report on the Mount Nansen
Property and the Tawa Property prepared by Robert S. Middleton, P.Eng and dated
September 21, 2009.

 
1.2          Headings.  The division of this Agreement into sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.  The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, section or other portion hereof and
includes any variation or amendment hereto from time to time and any agreement
supplemental hereto.  Unless something in the subject matter or context is
inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.
 
1.3          Legislation.  Any reference to a provision in any legislation is a
reference to that provision as now enacted, and as amended, re-enacted or
replaced from time to time, and in the event of such amendment, re-enactment or
replacement any reference to that provision shall be read as referring to such
amended, re-enacted or replaced provision.
 
 
23

--------------------------------------------------------------------------------

 
 
1.4          Extended Meanings.  In this Agreement words importing the singular
number only shall include the plural and vice versa, words importing the
masculine gender shall include the feminine and neuter genders and vice versa
and words importing persons shall include individuals, partnerships,
associations, trusts, unincorporated organizations and corporations. All
references to mineral claims shall include map designated units.
 
1.5          Currency.  All references to currency herein are to lawful money of
Canada, unless otherwise specified.
 
1.6          Non-Merger. The provisions contained in this Agreement shall
survive the Effective Date and the completion of the transactions contemplated
by this Agreement and shall not merge in any conveyance, transfer, assignment,
novation agreement or other document or instrument delivered pursuant hereto or
in connection herewith.
 
1.7          Construction Clause. This Agreement has been negotiated and
approved by counsel on behalf of all parties hereto and, notwithstanding any
rule or maxim of construction to the contrary, any ambiguity or uncertainty will
not be construed against any party hereto by reason of the authorship of any of
the provisions hereof.
 
1.8          No partnership. Nothing contained in this Agreement shall be
construed as creating a partnership of any kind or as imposing on any party any
partnership duty, obligation or liability to any other party.
 
2.           Representations and Warranties
 
2.1         Representations and Warranties of the Optionor.  The Optionor
represents and warrants to the Optionee that:
 
 
(a)
it has a business address at the address set forth beside its name on the first
page of this Agreement;

 
 
(b)
it is a corporation duly subsisting under the laws of Saskatchewan with the
corporate power to own its assets and to carry on its business in the
jurisdiction in which the Property is located;

 
 
(c)
it has good and sufficient authority to enter into and deliver this Agreement
and to transfer the legal and beneficial title in the Optioned Interest to the
Optionee in accordance with this Agreement (subject to the consent of the
optionor under the Dome of Option);

 
 
(d)
there is no contract, option or any other right of another binding upon the
Optionor to option, sell, transfer, assign, pledge, charge, mortgage, explore or
in any other way option, dispose of or encumber all or part of the Property or
any portion thereof or interest therein other than pursuant to the provisions of
the Purchase and Sale Agreement and this Agreement;

 
 
24

--------------------------------------------------------------------------------

 
 
 
(e)
the execution, delivery and performance of this Agreement by the Optionor, and
the consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by-laws or other
constating documents of the Optionor; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which the Optionor’s business is
carried on; or (iii) conflict with, accelerate the performance required by or
result in the breach of any agreement to which it is a party or by which it is
currently bound;

 
 
(f)
it is the legal and beneficial owner of an undivided 35% of the right, title and
interest in and to the Property, free and clear of all Encumbrances except for
the NSR;

 
 
(g)
the Mineral Claims are properly and accurately described in Schedule A” hereto
and are in good standing under the laws of the jurisdiction in which they are
located up to and including at least the expiry dates set forth in Schedule “A”;

 
 
(h)
the terms of the Dome Option are attached as Schedule “D” hereto and has not
been exercised or amended, altered or varied in any way;

 
 
(i)
to the best of its knowledge, the Mineral Claims and the Dome Claim are in
compliance in all material respects with all Environmental Laws (as defined
below), and there are, to the best of its knowledge, no facts which could give
rise to a notice of non-compliance with any Environmental Laws. The term
“Environmental Laws” means all applicable laws, rules, regulations, orders,
policies, guidelines, notices, approvals and permits relating to environmental
or occupational health and safety matters, in effect as at the date hereof,
including, without limitation, those pertaining to reporting, licensing,
permitting, investigation, remediation and clean-up in connection with any
release or threat of release of a Contaminant or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling and the like of a Contaminant. The term “Contaminant” means any
substance or material that is prohibited, controlled or regulated by any
governmental authority, including without limitation, any contaminants,
pollutants, petroleum, its derivatives, by-products or other hydrocarbons,
dangerous substances or goods, asbestos, toxic or hazardous substances or
materials, controlled products, wastes involving hazardous wastes and any other
materials that are by their nature hazardous, either in fact or as defined in or
pursuant to any Environmental Laws;

 
 
(k)
to the best of its knowledge, there are no existing claims, demands, damages,
expenses, suits, proceedings, actions, negotiations, or causes of action of any
nature whatsoever, whether threatened or pending, arising out of the presence on
the Mineral Claims or the Dome Claim of any Contaminant, or out of any past or
present activity conducted on any such property, involving any Contaminant or
any violation of any Environmental Law;

 
 
(l)
it is not a non-resident for the purposes of Section 116 of the Income Tax Act
(Canada);

 
 
25

--------------------------------------------------------------------------------

 
 
 
(m)
it is in compliance with all applicable laws, statutes, bylaws, decrees,
rulings, orders, judgments and regulations of each jurisdiction in which the
Mineral Claims and the Dome Claim are located or in which it conducts its
business; and

 
 
(n)
this Agreement has been duly authorized, executed and delivered by the Optionor
and constitutes a valid and binding obligation of the Optionor enforceable
against the Optionor in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought.

 
2.2          Representations and Warranties of the Optionee.  The Optionee
represents and warrants to the Optionor that:
 
 
(a)
it has a business address at the address set forth beside its name on the first
page of this Agreement.

 
 
(b)
it is a corporation duly incorporated, organized and subsisting under the laws
of the state of Nevada with the corporate power to own its assets and to carry
on its business in the jurisdiction in which the Mineral Claims and the Dome
Claim are located;

 
 
(c)
it has all necessary power and authority to own or lease its assets and carry on
its business as presently carried on, to carry out its obligations herein and to
enter into this Agreement and any agreement or instrument referred to in or
contemplated by this Agreement and to do all such acts and things as are
required to be done, observed or performed by it, in accordance with the terms
of this Agreement and any agreement or instrument referred to in or contemplated
by this Agreement;

 
 
(d)
the execution, delivery and performance of this Agreement by the Optionee, and
the consummation of the transactions herein contemplated will not (i) violate or
conflict with any term or provision of any of the articles, by-laws or other
constating documents of the Optionee; (ii) violate or conflict with any term or
provision of any order of any court, Government or Regulatory Authority or any
law or regulation of any jurisdiction in which the Optionee’s business is
carried on; or (iii) conflict with, accelerate the performance required by or
result in the breach of any agreement to which it is a party or by which it is
currently bound; and

 
 
(e)
this Agreement has been duly authorized, executed and delivered by the Optionee
and constitutes a valid and binding obligation of the Optionee enforceable
against the Optionee in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought.



 
26

--------------------------------------------------------------------------------

 
 
2.3          Reliance and Survival.  The representations, warranties and
acknowledgements set out in this Section 2 have been relied on by the parties in
entering into this Agreement.  All representations and warranties made herein
will survive the delivery of this Agreement to the parties and the completion of
the transactions contemplated hereby and, notwithstanding such completion, will
continue in full force and effect for the benefit of the parties to whom they
are provided, as the case may be, indefinitely.
 
3.           Grant of Option
 
3.1         Grant of Option. The Optionor grants to the Optionee an exclusive
option (the “Option”) with respect to the Property, for the period commencing on
the Effective Date and expiring on October 31, 2011, to earn the Optioned
Interest.  This right may be exercised in the manner referred to in Section 5.1.
 
3.2         Working Right.   During the Option Period, the parties shall form
the Joint Exploration Committee by each appointing two persons.  Subject to the
decisions of the  Joint Exploration Committee,  the Optionee shall have the sole
and exclusive working right to enter on and conduct the Mining Operations on the
Mineral Claims and the Dome Claim as the Joint Exploration Committee in its sole
discretion may decide with full power and authority to the Optionee, its
servants, agents, workers or contractors, to carry on Mining Operations in
searching for minerals in such manner as the Joint Exploration Committee in its
discretion may determine, including the right to erect, bring and install on the
Mineral Claims and Dome Claim all buildings, plant, machinery, equipment, tools,
appliances or supplies as the Joint Exploration Committee shall deem necessary
and proper and the right to remove therefrom reasonable quantities of rocks,
ores and minerals and to transport them for the purposes of sampling,
metallurgical testing and assaying. The Optionee shall conduct all Mining
Operations in a careful and miner-like manner and in compliance in all material
respects with all Acts, regulations, by-laws, orders and judgments and all
applicable directives, rules, consents, permits, orders guidelines and policies
of any Government or Regulatory Authority with jurisdiction over the Mineral
Claims and the Dome Claim.
 
3.3         Maintenance of Option.  In order to maintain in force the Option
granted to it, and to exercise the Option, the Optionee shall:
 
 
(a)
within 60 days of  the Effective Date, pay to the Optionor the sum of $1,000.00
by way of certified cheque or bank draft;

 
 
(b)
unless this Agreement is terminated in accordance with Section 6.3, incur the
following Expenditures:

 
 
(i)
Expenditures of at least $1,000,000 on or before October 31, 2010; and

 
 
(ii)
Expenditures of at least $1,000,000 on or before October 31, 2011; and


 
27

--------------------------------------------------------------------------------

 
 
 
(c)
from and after the Effective Date, keep the Mineral Claims and the Dome Claim in
good standing by paying all taxes, assessments and other charges and by doing
all other acts and things that may be necessary in that regard. The Optionee
shall transmit promptly to the Optionor any notices pertaining to the taxes,
assessments and other charges.

 
3.4         Mandatory Expenditures. Unless this Agreement is terminated in
accordance with Section 6.3, the Optionee shall incur the Expenditures described
in Section 3.3(b) and (c) of this Agreement.
 
4.           Agency
 
4.1         Agency.  Subject to and in accordance with this Agreement the
Optionor hereby irrevocably appoints the Optionee to conduct the Mining
Operations contemplated by this Agreement as agent for the Optionor.
 
5.           Exercise of Option
 
5.1         Exercise of Option.  If the Optionee has, on or before October 31,
2011, made the payments, incurred the Expenditures and otherwise complied with
the provisions of Section 3.3, the Optionee shall have the right, by giving
written notice to the Optionor on or before November 30, 2011, to become the
owner of the Optioned Interest provided that if the Optionor is unable, despite
its best efforts, to obtain the consent of the optionor to the assignment under
the Dome Option, the Optionor shall not be required to assign the Optioned
Interest in the Dome Option to the Optionee but rather shall hold the Optioned
Interest in the Dome Option and all benefits derived therefrom, in trust for the
Optionee until title in the Dome Option can be registered in the name of the
Optionee.
 
6.           Termination
 
6.1         Termination. The Optionor may terminate the Option effective upon
giving notice of such termination if the Optionee is in default in any material
respect of Section 3.3 or 3.4 and either fails to cure such default within 30
days of receiving notice from the Optionor specifying the particulars of such
default or, where curing the default may take more than 30 days, fails to take
diligent action to cure such default as expeditiously as possible.
 
6.2         Surrender of Rights.  The Optionee may during the Option Period give
the Optionor written notice of its intention to surrender all of its rights
hereunder, whereupon the Option shall terminate and working right herein shall
lapse and all Expenditures paid by the Optionee shall be forfeited.
 
 
28

--------------------------------------------------------------------------------

 
 
7.           Force Majeure
 
7.1         Force Majeure.  Notwithstanding anything contained in this Agreement
to the contrary, if any party is prevented from or delayed in performing any
obligation under this Agreement and failure is occasioned by any cause beyond
its reasonable control, excluding only lack of finances then, subject to Section
7.2, the time for the observance of the condition or performance of the
obligation in question shall be extended for a period equivalent to the total
period the cause of the prevention or delay persists or remains in effect
regardless of the length of the total period.
 
7.2         Notice.   Any party claiming suspension of its obligations shall
promptly notify the other party to that effect and shall take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the notice in so far as it is reasonably able so to do and as soon as possible;
provided, that the terms of settlement of any labour disturbance or dispute,
strike or lock-out shall be wholly in the discretion of the party claiming
suspension of its obligations by reason thereof; and that party shall not be
required to accede to the demands of its opponents in any labour disturbance or
dispute, strike or lock-out solely to remedy or remove the force majeure thereby
constituted.
 
8.           Notices and Payments
 
8.1         Notice.  Any demand, notice or other communication (a
“Communication”) to be made or given in connection with this Agreement shall be
made or given in writing and may be made or given by personal delivery or
facsimile addressed to the recipient at the addresses or facsimile numbers of
the parties provided on the first page of this Agreement or such other address
or individual as may be designated by notice by any party to the other.  Any
Communication made or given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof, and if made or given by
facsimile, on the day, other than a day which is not a Business Day, following
the day it was sent.
 
8.2         Payments.  Payments hereunder shall be made addressed to the
recipient at the addresses of the recipient parties provided on the first page
of this Agreement or such other address or individual as may be designated by
notice by the recipient party in accordance with Section 8.1.  If any payment
herein becomes due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
9.           Public Announcements
 
9.1         Public Announcements.  The Optionee  shall not, without the prior
consent of the Optionor, make any disclosure regarding (i) the existence,
purpose, scope, content, terms or conditions of this Agreement or other
agreements relating thereto or (ii) the Property, any Mining Operations, the
results of or plan for Mining Operations,  except to the extent such disclosure
comprises information substantially already publicly available or unless it is
necessary for any party to make such disclosure in order to comply with a
statutory obligation, the requirements of a competent government or statutory
agency, or the requirements of any stock exchange; provided that, where
practicable, a copy of any proposed announcement or statement shall be furnished
by the Optionee to the Optionor in advance of the proposed date of publication,
and the Optionee shall make every reasonable effort to incorporate the
reasonable comments of the other parties prior to dissemination.
 
10.           General Provisions
 
10.1         Entire Agreement.  This Agreement, including all the Schedules
hereto and the Purchase and Sale Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes any
and all prior agreements, understandings, negotiations and discussions, whether
oral or written, of the parties and there are no warranties, representations or
other agreements among the parties in connection with the subject matter hereof
except as specifically set forth herein and therein. Each party acknowledges
that it shall have no right to rely on any amendment, promise, modification,
statement or representation made or occurring subsequent to the execution of
this Agreement unless it is in writing and executed by each of the parties.
 
10.2         Assignment of interest. The Optionee shall not, except as set out
in this Section, sell, transfer nor assign this Agreement or the Optioned
Interest without the consent of the Optionor, which shall not be unreasonably
withheld.  The Optionee shall be permitted to assign this Agreement to an
Affiliate of the assigning party providing a guarantee, in form satisfactory to
the other party, of the obligations of that Affiliate under this Agreement.  Any
assignment during the Option Period by the Assignee shall be subject to the
assignee entering into an agreement, in form and substance satisfactory to
counsel for the other party, to be bound by this Agreement, and no such
assignment shall be effective until such agreement has been entered into.
 
10.3          Encumbrances. During the Option Period, neither the Optionor nor
the Optionee shall grant an Encumbrance, other than a Permitted Encumbrance, in
their respective interest in the Property or right under this Agreement.
 
10.4          Arbitration.  If there is a dispute between the parties with
respect to this Agreement, or the interpretation of this Agreement, the dispute
shall be referred to a single arbitrator appointed pursuant to the laws of
Saskatchewan, the arbitration shall be conducted in Saskatchewan, and the
decision of the arbitrator shall be final and binding upon the parties.
 
 
30

--------------------------------------------------------------------------------

 
 
10.5         Confidentiality of Information. All information and data concerning
or derived from the Mining Operations shall be kept confidential and, except to
the extent required by law, regulation or policy of any securities commission or
stock exchange, or in connection with the filing of an annual information form
or a prospectus by any party or any of its Affiliates, shall not be disclosed to
any person other than an Affiliate without the prior consent of all the other
party, which consent shall not unreasonably be withheld. Each party shall, where
practicable, use reasonable commercial efforts to cause the text of any news
releases or other public statements which a party desires to make with respect
to the Property to be made available to the other party prior to publication and
the other party shall have the right to make suggestions for changes therein.
 
10.6          Waiver.  The failure of a party in any one or more instances to
insist upon strict performance of any of the terms of this Agreement or to
exercise any right or privilege arising under it shall not preclude it from
requiring by reasonable notice that any other party duly perform its obligations
or preclude it from exercising such a right or privilege under reasonable
circumstances, nor shall waiver in any one instance of a breach be construed as
an amendment of this Agreement or waiver of any later breach.
 
10.7          Enurement. This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
 
10.8          Further Assurances.  The parties hereto shall from time to time at
the request of any of the other parties hereto and without further
consideration, execute and deliver all such other additional assignments,
transfers, instruments, notices, releases and other documents and shall do all
such other acts and things as may be necessary or desirable to assure more fully
the consummation of the transactions contemplated hereby.
 
10.9          Time.  Time shall be of the essence of this Agreement.
 
10.10         Expenses. Each party shall be responsible for its own expense in
connection with negotiating and settling this Agreement.
 
10.11.        Amendment.  This Agreement may be amended or varied only by
agreement in writing signed by each of the parties.
 
10.12         Governing Law and Attornment.  This Agreement shall be governed by
and interpreted in accordance with the laws of the Province of Saskatchewan and
the federal laws of Canada applicable therein and, without restricting the
generality of Section 10.4, the parties hereby irrevocably attorn to the
non-exclusive jurisdiction of the Courts of the Province of Saskatchewan sitting
in the City of Regina.
 
10.13         Counterparts.  This Agreement may be executed by facsimile and in
as many counterparts as are necessary. All counterparts together shall
constitute one agreement.
 


 
31

--------------------------------------------------------------------------------

 
 
THE PARTIES, intending to be contractually bound, have entered into this
Agreement as of the date set out on the first page.
 
 
GUINNESS EXPLORATION, INC.
By:
                /s/ Alastair Brown     Alastair Brown, President and CEO        
       
EAGLE TRAIL PROPERTIES INC.
    By:                 /s/ Curtis Sim    
Curtis Sim
   

 
 
 
 
 
 
 
 
 
 


 
32

--------------------------------------------------------------------------------

 
 
Mineral Claim Option Agreement -  SCHEDULE “A”
(Same Schedule as used for Schedule A of Mineral Claim Purchase and Sale
Agreement)


Schedule A: Claim list for Mount Nansen property and Tawa property.
 
Claim
Claim Owner
Grant Number
Expiry Date
Area (Ha)
Comments
ROSE
Eagle Trail Properties Inc.
04241
09/10/2019
20.42
Lease
GOLDEN EAGLE
Eagle Trail Properties Inc.
04278
09/10/2019
20.96
Lease
WAR EAGLE
Eagle Trail Properties Inc.
04279
09/10/2019
20.77
Lease
SHAMROCK
Eagle Trail Properties Inc.
04354
09/10/2019
20.73
Lease
SPOT
Eagle Trail Properties Inc.
04361
09/10/2019
19.92
Lease
ARLEP
Eagle Trail Properties Inc.
04368
09/10/2019
14.48
Lease
PHYLLIS
Eagle Trail Properties Inc.
04369
09/10/2019
20.26
Lease
RUB
Eagle Trail Properties Inc.
55633
09/10/2019
1.84
Lease
PUB
Eagle Trail Properties Inc.
55663
09/10/2019
1.93
Lease
SUN DOG
Eagle Trail Properties Inc.
55665
09/10/2019
3.20
Lease
CUB
Eagle Trail Properties Inc.
55666
09/10/2019
1.29
Lease
JAM
Eagle Trail Properties Inc.
55890
09/10/2019
11.64
Lease
PAM
Eagle Trail Properties Inc.
55892
09/10/2019
2.64
Lease
DOME 1
Eagle Trail Properties Inc.
73537
06/02/2014
15.10
-
DOME 2
Eagle Trail Properties Inc.
73538
06/02/2014
15.51
-
DOME 3
Eagle Trail Properties Inc.
73539
06/02/2014
17.29
-
DOME 4
Eagle Trail Properties Inc.
73540
06/02/2014
17.98
-
DOME 6
Eagle Trail Properties Inc.
73542
06/02/2014
17.32
-
DOME 7
Eagle Trail Properties Inc.
73543
06/02/2014
25.34
-
DOME 8
Eagle Trail Properties Inc.
73694
06/02/2014
12.47
-
DOME 14
Eagle Trail Properties Inc.
73700
06/02/2014
21.07
-
DOME 16
Eagle Trail Properties Inc.
73702
06/02/2014
20.61
-
DOME 17
Eagle Trail Properties Inc.
73703
06/02/2014
18.41
-
DOME 18
Eagle Trail Properties Inc.
73704
06/02/2014
18.56
-
DOME 19
Eagle Trail Properties Inc.
73705
06/02/2014
16.73
-
DOME 20
Eagle Trail Properties Inc.
73706
06/02/2014
13.42
-
JOANNE 1
Eagle Trail Properties Inc.
74283
06/02/2014
19.79
-
JOANNE 2
Eagle Trail Properties Inc.
74284
06/02/2014
19.51
-
JOANNE 3
Eagle Trail Properties Inc.
74285
06/02/2014
20.36
-
JOANNE 4
Eagle Trail Properties Inc.
74286
06/02/2014
14.78
-
JOANNE 5
Eagle Trail Properties Inc.
74287
06/02/2014
19.83
-
JOANNE 6
Eagle Trail Properties Inc.
74288
06/02/2014
19.69
-
DOME 25
Eagle Trail Properties Inc.
77746
06/02/2014
15.19
-
DOME 26
Eagle Trail Properties Inc.
77747
06/02/2014
22.54
-
DOME 27
Eagle Trail Properties Inc.
77748
06/02/2014
20.32
-
DOME 28
Eagle Trail Properties Inc.
77749
06/02/2014
21.74
-
DOME 33
Eagle Trail Properties Inc.
77754
06/02/2014
25.50
-
DOME 34
Eagle Trail Properties Inc.
77755
06/02/2014
23.29
-
DOME 35
Eagle Trail Properties Inc.
77756
06/02/2014
22.39
-

 
 
 
33

--------------------------------------------------------------------------------

 
 
 
DOME 36
Eagle Trail Properties Inc.
77757
06/02/2014
23.97
-
DOME 37
Eagle Trail Properties Inc.
77758
06/02/2014
14.23
-
DOME 38
Eagle Trail Properties Inc.
77759
06/02/2014
18.48
-
DOME 39
Eagle Trail Properties Inc.
77760
06/02/2014
14.95
-
DOME 40
Eagle Trail Properties Inc.
77761
06/02/2014
20.51
-
DOME 41
Eagle Trail Properties Inc.
77762
06/02/2014
20.76
-
DOME 42
Eagle Trail Properties Inc.
77763
06/02/2014
19.93
-
DOME 43
Eagle Trail Properties Inc.
77764
06/02/2014
20.47
-
DOME 49
Eagle Trail Properties Inc.
77770
06/02/2014
8.18
-
DOME 50
Eagle Trail Properties Inc.
77771
06/02/2014
18.83
-
DOME 51
Eagle Trail Properties Inc.
77772
06/02/2014
19.05
-
DOME 52
Eagle Trail Properties Inc.
77773
06/02/2014
21.85
-
DOME 53
Eagle Trail Properties Inc.
77774
06/02/2014
22.80
-
DOME 54
Eagle Trail Properties Inc.
77775
06/02/2014
14.69
-
DOME 55
Eagle Trail Properties Inc.
77776
06/02/2014
13.09
-
DOME 56
Eagle Trail Properties Inc.
77777
06/02/2014
13.35
-
DOME 57
Eagle Trail Properties Inc.
77778
06/02/2014
20.47
-
DOME 58
Eagle Trail Properties Inc.
77779
06/02/2014
19.41
-
DOME 60
Eagle Trail Properties Inc.
77781
06/02/2014
20.06
-
DOME 61
Eagle Trail Properties Inc.
77782
06/02/2014
18.91
-
DOME 63
Eagle Trail Properties Inc.
77784
06/02/2014
22.51
-
DOME 64
Eagle Trail Properties Inc.
77785
06/02/2014
22.88
-
DOME 65
Eagle Trail Properties Inc.
77786
06/02/2014
20.66
-
DOME 66
Eagle Trail Properties Inc.
77787
06/02/2014
21.18
-
DOME 78
Eagle Trail Properties Inc.
81842
06/02/2014
25.41
-
DOME 79
Eagle Trail Properties Inc.
81843
06/02/2014
24.10
-
DOME 80
Eagle Trail Properties Inc.
81844
06/02/2014
24.20
-
DOME 81
Eagle Trail Properties Inc.
81845
06/02/2014
22.52
-
DOME 82
Eagle Trail Properties Inc.
81846
06/02/2014
23.26
-
DOME 83
Eagle Trail Properties Inc.
81847
06/02/2014
18.72
-
DOME 84
Eagle Trail Properties Inc.
81848
06/02/2014
19.37
-
DOME 86
Eagle Trail Properties Inc.
81850
06/02/2014
20.76
-
HIW 9
Eagle Trail Properties Inc.
YA23835
06/02/2014
19.44
-
HIW 10
Eagle Trail Properties Inc.
YA23836
06/02/2014
20.83
Fractions
HIW 11
Eagle Trail Properties Inc.
YA23837
06/02/2014
21.55
Fractions
HIW 12
Eagle Trail Properties Inc.
YA23838
06/02/2014
19.93
Fractions
HIW 13
Eagle Trail Properties Inc.
YA23839
06/02/2014
20.72
-
HIW 14
Eagle Trail Properties Inc.
YA23840
06/02/2014
19.55
-
HIW 15
Eagle Trail Properties Inc.
YA23841
06/02/2014
20.15
-
HIW 16
Eagle Trail Properties Inc.
YA23842
06/02/2014
19.86
-
HIW 17
Eagle Trail Properties Inc.
YA23843
06/02/2014
19.92
-
HIW 1
Eagle Trail Properties Inc.
YA24813
06/02/2014
4.74
Fractions
HIW 2
Eagle Trail Properties Inc.
YA24814
06/02/2014
5.15
Fractions
HIW 7
Eagle Trail Properties Inc.
YA24819
06/02/2014
3.01
Fractions
DD 1
Eagle Trail Properties Inc.
YA59596
06/02/2014
20.62
-
DD 2
Eagle Trail Properties Inc.
YA59597
06/02/2014
22.35
-

 
 
 
34

--------------------------------------------------------------------------------

 
 
 
DD 15
Eagle Trail Properties Inc.
YA59610
06/02/2014
19.20
-
DD 16
Eagle Trail Properties Inc.
YA59611
06/02/2014
19.21
-
DD 17
Eagle Trail Properties Inc.
YA59612
06/02/2014
19.37
-
DD 18
Eagle Trail Properties Inc.
YA59613
06/02/2014
19.85
-
DD 19
Eagle Trail Properties Inc.
YA59614
06/02/2014
20.17
-
DD 20
Eagle Trail Properties Inc.
YA59615
06/02/2014
19.90
-
DD 21
Eagle Trail Properties Inc.
YA59616
06/02/2014
19.64
-
DD 22
Eagle Trail Properties Inc.
YA59617
06/02/2014
19.17
-
DD 23
Eagle Trail Properties Inc.
YA59618
06/02/2014
18.69
-
DD 24
Eagle Trail Properties Inc.
YA59619
06/02/2014
18.30
-
DD 25
Eagle Trail Properties Inc.
YA59620
06/02/2014
18.18
-
DD 26
Eagle Trail Properties Inc.
YA59621
06/02/2014
17.65
-
DD 27
Eagle Trail Properties Inc.
YA59622
06/02/2014
19.49
-
DD 28
Eagle Trail Properties Inc.
YA59623
06/02/2014
18.71
-
TBR 1
Eagle Trail Properties Inc.
YA86690
06/02/2014
8.92
-
TBR 2
Eagle Trail Properties Inc.
YA86691
06/02/2014
20.16
-
TBR 3
Eagle Trail Properties Inc.
YA86692
06/02/2014
20.03
-
TBR 4
Eagle Trail Properties Inc.
YA86693
06/02/2014
20.84
-
TBR 5
Eagle Trail Properties Inc.
YA86694
06/02/2014
18.34
-
TBR 6
Eagle Trail Properties Inc.
YA86695
06/02/2014
20.92
-
TBR 7
Eagle Trail Properties Inc.
YA86696
06/02/2014
15.96
-
TBR 8
Eagle Trail Properties Inc.
YA86697
06/02/2014
21.79
-
ONT 38
Eagle Trail Properties Inc.
YA87204
06/02/2014
20.26
-
ONT 40
Eagle Trail Properties Inc.
YA87206
06/02/2014
18.34
-
ONT 42
Eagle Trail Properties Inc.
YA87208
06/02/2014
5.73
-
EEK 1
Eagle Trail Properties Inc.
YA87210
06/02/2014
21.07
-
EEK 2
Eagle Trail Properties Inc.
YA87211
06/02/2014
20.08
-
EEK 3
Eagle Trail Properties Inc.
YA87212
06/02/2014
20.70
-
EEK 4
Eagle Trail Properties Inc.
YA87213
06/02/2014
20.68
-
EEK 5
Eagle Trail Properties Inc.
YA87214
06/02/2014
20.80
-
EEK 6
Eagle Trail Properties Inc.
YA87215
06/02/2014
19.58
-
EEK 7
Eagle Trail Properties Inc.
YA87216
06/02/2014
19.97
-
EEK 8
Eagle Trail Properties Inc.
YA87217
06/02/2014
21.91
-
EEK 9
Eagle Trail Properties Inc.
YA87218
06/02/2014
22.64
-
EEK 14
Eagle Trail Properties Inc.
YA87223
06/02/2014
21.36
-
EEK 15
Eagle Trail Properties Inc.
YA87224
06/02/2014
21.22
-
EEK 16
Eagle Trail Properties Inc.
YA87225
06/02/2014
21.76
-
EEK 17
Eagle Trail Properties Inc.
YA87226
06/02/2014
20.01
-
EEK 18
Eagle Trail Properties Inc.
YA87227
06/02/2014
20.74
-
ONT 44
Eagle Trail Properties Inc.
YA92655
06/02/2014
16.80
-
ONT 45
Eagle Trail Properties Inc.
YA92656
06/02/2014
12.91
-
ONT 46
Eagle Trail Properties Inc.
YA92657
06/02/2014
18.48
-
ONT 47
Eagle Trail Properties Inc.
YA92658
06/02/2014
14.41
-
TAWA 25
Eagle Trail Properties Inc.
YA95051
03/01/2010
4.33
Fractions
TAWA 26
Eagle Trail Properties Inc.
YA95052
03/01/2010
5.95
Fractions
TAWA 27
Eagle Trail Properties Inc.
YA95151
03/01/2010
17.11
-

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
TAWA 28
Eagle Trail Properties Inc.
YA95152
03/01/2010
22.34
-
TAWA 29
Eagle Trail Properties Inc.
YA95153
03/01/2010
16.14
-
TAWA 30
Eagle Trail Properties Inc.
YA95154
03/01/2010
20.77
-
TAWA 31
Eagle Trail Properties Inc.
YA95155
03/01/2010
23.90
-
TAWA 32
Eagle Trail Properties Inc.
YA95156
03/01/2010
21.36
-
TAWA 33
Eagle Trail Properties Inc.
YA95157
03/01/2010
12.16
-
TAWA 34
Eagle Trail Properties Inc.
YA95158
03/01/2010
18.45
-
TAWA 47
Eagle Trail Properties Inc.
YA95163
03/01/2010
7.01
-
TAWA 48
Eagle Trail Properties Inc.
YA95164
03/01/2010
8.00
-
TAWA 49
Eagle Trail Properties Inc.
YA95165
03/01/2010
21.93
-
TAWA 50
Eagle Trail Properties Inc.
YA95166
03/01/2010
23.59
-
TAWA 51
Eagle Trail Properties Inc.
YA95167
03/01/2010
23.22
-
TAWA 52
Eagle Trail Properties Inc.
YA95168
03/01/2010
23.93
-
TAWA 53
Eagle Trail Properties Inc.
YA95169
03/01/2010
15.03
-
TAWA 54
Eagle Trail Properties Inc.
YA95170
03/01/2010
22.93
-
TAWA 55
Eagle Trail Properties Inc.
YA95171
03/01/2010
5.90
-
TAWA 56
Eagle Trail Properties Inc.
YA95172
03/01/2010
13.37
-
TAWA 57
Eagle Trail Properties Inc.
YA95173
03/01/2010
14.12
-
TAWA 58
Eagle Trail Properties Inc.
YA95174
03/01/2010
16.15
-
TAWA 59
Eagle Trail Properties Inc.
YA95175
03/01/2010
13.35
-
TAWA 60
Eagle Trail Properties Inc.
YA95176
03/01/2010
16.19
-
TAWA 61
Eagle Trail Properties Inc.
YA95177
03/01/2010
12.44
-
TAWA 62
Eagle Trail Properties Inc.
YA95178
03/01/2010
11.28
-
TAWA 63
Eagle Trail Properties Inc.
YA95179
03/01/2010
8.41
-
TAWA 64
Eagle Trail Properties Inc.
YA95301
03/01/2010
18.96
-
TAWA 65
Eagle Trail Properties Inc.
YA95302
03/01/2010
15.20
-
TAWA 66
Eagle Trail Properties Inc.
YA95303
03/01/2010
21.82
-
TAWA 67
Eagle Trail Properties Inc.
YA95304
03/01/2010
22.03
-
TAWA 68
Eagle Trail Properties Inc.
YA95305
03/01/2010
20.61
-
TAWA 69
Eagle Trail Properties Inc.
YA95306
03/01/2010
19.68
-
TAWA 70
Eagle Trail Properties Inc.
YA95307
03/01/2010
19.61
-
TAWA 71
Eagle Trail Properties Inc.
YA95308
03/01/2010
18.94
-
TAWA 72
Eagle Trail Properties Inc.
YB06963
03/01/2010
19.15
-
TAWA 73
Eagle Trail Properties Inc.
YB06964
03/01/2010
18.69
-
TAWA 74
Eagle Trail Properties Inc.
YB06965
03/01/2010
19.02
-
TAWA 75
Eagle Trail Properties Inc.
YB06966
03/01/2010
18.61
-
TAWA 83
Eagle Trail Properties Inc.
YB06971
03/01/2010
19.28
-
TAWA 84
Eagle Trail Properties Inc.
YB06972
03/01/2010
6.48
-
TAWA 85
Eagle Trail Properties Inc.
YB06973
03/01/2010
20.10
-
TAWA 86
Eagle Trail Properties Inc.
YB06974
03/01/2010
21.08
-
TAWA 87
Eagle Trail Properties Inc.
YB06975
03/01/2010
19.83
-
TAWA 88
Eagle Trail Properties Inc.
YB06976
03/01/2010
20.96
-
TAWA 89
Eagle Trail Properties Inc.
YB06977
03/01/2010
19.91
-
TAWA 90
Eagle Trail Properties Inc.
YB06978
03/01/2010
20.97
-
Total
     
3136.43
 


 
 
36

--------------------------------------------------------------------------------

 
 
Mineral Claim Purchase and Sale Agreement -  SCHEDULE “C”
 
NET SMELTER RETURNS


1.           For the purposes of this Agreement, “Net Smelter Returns” or “NSR”
shall mean the actual proceeds realized and received by the Purchaser  from the
sale of all ores, minerals, metals or concentrates mined or extracted or derived
from the Mineral Claims (“Removed Product”), including premiums, bonuses and
subsidies, after deducting therefrom all charges and costs for:


(a)           smelting, refining, selling or other costs and charges charged by
the smelter or refinery in respect of the Removed Product;


(b)           loading, transporting and insuring the Removed Product only to the
smelter or refinery and thereafter to the mint;


(c)           all appropriate mint charges;


(d)           All royalties, net smelter returns, commissions or other fees
payable in respect of the Removed Property pursuant to the Permitted
Encumbrances or any other NSR payable pursuant to this Agreement; and


(e)           All taxes (except income taxes) paid or payable by the Purchaser
on such Removed Product


2.           In this Schedule, “Purchaser” includes an operator appointed by the
Purchaser or a partner, joint venture or other person acting with or on behalf
of the Purchaser, to carry out mining operations on the Mineral Claims


3.           Within 90 days following the end of each calendar year, the
Purchaser shall deliver to the Vendor a statement of the Net Smelter Returns for
the said calendar year, duly certified by an independent chartered accountant
appointed by the Purchaser for such purposes, together with payment of the NSR
royalty, if any, determined as aforesaid.  The Vendor shall have the right
within a period of 3 months from receipt of the audited statements to conduct an
independent audit at its own expense, the right to review the Purchaser’s book
and records relating thereto and an opportunity to discover issues raised with
the Purchaser’s auditors.


4.           If any portion of the ores, minerals, metals or concentrates mined
or extracted or derived from the Mineral Claims are sold to a purchaser or
treated by a smelter or refinery owned or controlled by the Purchaser or a party
affiliated, related to or not at arm’s length with the Purchaser, the actual
proceeds received shall be deemed to be an amount equal to what could be
obtained from a purchaser, smelter or refinery not so owned or controlled by the
Purchaser or a party affiliated, related to or not at arm’s length with the
Purchaser, in respect of ore, minerals, metals or concentrates, as applicable,
of like quality and quantity, after deducting therefrom a charge equal to the
transportation cost which would have been incurred had the material been
transported to such arm’s length third party purchaser, smelter or refinery.
 
 
 
37

--------------------------------------------------------------------------------

 
 
SCHEDULE ‘D’
 
MINERAL CLAIM OPTION AGREEMENT TERMS
 
 
BETWEEN:   PRICEWATERHOUSECOOPERS INC.  (the “Vendor”)
 
AND:   101073531 Saskatchewan Ltd.  (the “Purchaser”)
 
WHEREAS:
 
C.       The Vendor owns the mineral claim identified as Dome 12:73698 situate
in the Mt. Nansen area in and around the town of Carmacks, Yukon approximately
180 Kilometres north of Whitehorse, Yukon, and 60 kilometers west of the town of
Carmacks, Yukon (the “Mineral Claim”); and


D.       The Vendor has agreed to grant to the Purchaser an option to purchase
the Mineral Claim and related property on the terms and conditions set out in
this Option Agreement.


NOW WHEREFORE in consideration of the mutual promises contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties covenant and agree with each other as follows:


1.0           DEFINITIONS


1.1           In this Option Agreement, the following expressions have the
meanings set out as follows:
 
“Books and Records” means all of B.Y.G.’s books and records (however stored or
recorded) relating to the Mineral Claim as are in the possession or under the
control of the Vendor or B.Y.G.
 
“B.Y.G.” means B.Y.G. Natural Resources Inc.
 
“Completion Date” means the fifteenth business day following the Exercise Date
of the Option, at which date the Purchased Assets will be transferred to the
Purchaser upon the terms herein contained.
 
 
38

--------------------------------------------------------------------------------

 
 
“Data” means all engineering, geological, geophysical and feasibility reports
and studies and all other technical information and data in whatever form
(including electronic and hard copies and computer databases) relating to the
Mineral Claim and activities thereon as are in the possession or under the
control of the Vendor or B.Y.G.
 
“Exercise Date” means the date on which this Option Agreement is exercised by
the Purchaser giving written notice to the Vendor of the Purchaser’s intention
to exercise the Option pursuant to 3.1 of this Option Agreement.
 
“Expiry Date” means the date which is thirty days after the Triggering Event.
 
“Option” means the sole and exclusive option to purchase the Purchased Assets
created by this Option Agreement.
 
“Option Purchase Price” means $25,000 (Cdn.).
 
“Purchase Agreement” means that certain Agreement of Purchase and Sale dated the
date hereof between the Vendor and the Purchaser in respect of various mineral
claims.
 
“Purchased Assets” means all of the Vendor’s Interest in and to the Mineral
Claim the Books and Records and the Data.
 
“Triggering Event” means the Vendor’s receipt of notice from the Government of
Yukon that it has completed the environmental remediation of the core mine site
and mill area in the Keno, Galena and Sourdough Hills area in and around the
Village of Elsa and Keno City, approximately 350 kilometres north of Whitehorse,
Yukon and 50 kilometres northeast of the Town of Mayo, Yukon.
 
“Vendor’s Interest” means, when used in relation to any property, all the
interest of B.Y.G. (if any) and of the Vendor (if any) in connection to such
property.
 
2.0           OPTION TO PURCHASE
 
2.1           The Vendor hereby grants to the Purchaser the Option to purchase
the Purchased Assets in accordance with the provisions hereof, for the Option
Purchase Prices.
 
3.0           EXERCISE OF OPTION
 
3.1           The Option shall be open for exercise and be irrevocable from the
Triggering Event up to but not after the Expiry Date and may be exercised by
written notice given by the Purchaser to the Vendor during such period.
 
4.0           TERMINATION OF OPTION
 
4.1           This Agreement and the Option shall terminate and the parties
hereto shall have no further obligation hereunder if the Triggering Event does
not occur on or before October 31, 2018.

 
39

--------------------------------------------------------------------------------

 
 
5.0           TERMS AND CONDITIONS OF PURCHASE
 
5.1           The giving of notice by the Purchaser to the Vendor pursuant to
and in accordance with Section 3.1 shall convert this Option into a binding
agreement of purchase and sale of the Purchase Assets at the Option Purchase
Price as at the Exercise Date and on the following terms and conditions:


 
(a)
the sale of the Purchased Assets to the Purchaser shall be completed on the
Completion Date;



 
(b)
the Option Purchase Price shall be paid by the Purchaser to the Vendor on the
Completion Date and is payable in certified funds or bank draft;



 
(c)
the Purchaser shall pay to the Vendor on the Completion Date, in addition to the
Option Purchase Price, any and all federal, territorial and other sales, goods
and services or territorial sales, land transfer and permit and license transfer
taxes and other taxes whatsoever which are payable in connection with the
purchase and conveyance of the Purchased Assets and shall be responsible for the
payment of all duties, registration fees or other charges payable or exigible
and relating to the conveyance or transfer of the Purchased Assets or will
provide the Vendor with appropriate exemption certificates, in form and
substance satisfactory to the Vendor in respect of such taxes (collectively, the
“Transfer Taxes”). Any Transfer Taxes paid by the Purchaser to the Vendor on
Closing shall be promptly remitted by the Vendor to the applicable governmental
authority. The Purchaser will indemnify and hold the Vendor harmless in respect
of any Transfer Taxes which may be assessed against the Vendor or B.Y.G. under
the Excise Tax Act (Canada), or any comparable law relating to the conveyance of
the Purchased Assets or as a result of the failure by the Purchaser to pay all
the aforementioned Transfer Taxes exigible in connection with the transactions
contemplated by this Agreement (the “Transactions”), whether arising from
reassessment or otherwise;

 
 
(d)
the Vendor shall not be required to furnish or produce any abstract, deed,
survey, declaration or other document or evidence of title of the Mineral Claim
except those in its possession;

 
 
 
40

--------------------------------------------------------------------------------

 
 
 
(e)
the Purchaser confirms that it has inspected the Purchased Assets prior to the
execution of this Option Agreement and that it has entered into this Option
Agreement on the basis that the Vendor does not warrant title to the Purchased
Assets and the Purchaser acknowledges that it is relying entirely upon its own
judgment, investigation and inspection in proceeding with the Transactions.
Without limiting the foregoing, the Purchaser acknowledges and agrees that it is
purchasing the Purchased Assets on and “as is, where is” and “without recourse”
basis, that it shall accept the Purchased Assets in their then present state,
condition and location and that neither the Vendor nor any of its agents,
employees, representatives, counsel, officers or directors makes, has made or
shall make any representations or warranties (except as expressly provided for
in this Option Agreement), and there are no terms, conditions, understandings or
collateral agreements, express or implied, statutory or otherwise, with respect
to the title, merchantability, condition, description, fitness for purpose,
quality, quantity, accuracy, completeness or any other thing, affecting the
Purchased Assets or in respect of any other matter or thing whatsoever except as
expressly stated herein;

 



 
(f)
by completing the Transactions on the Completion Date, the Purchaser shall be
deemed to have released, remised and forever discharged each of the Vendor and
its directors, officers, employees, servants and agents (collectively the
“Releasees”) of and from any and all manner of action, causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, damages, costs, interest,
claims, liabilities, expenses and demands whatsoever, regardless of their nature
or basis, known or anticipated, as well as unknown or unanticipated, at law or
at equity or under statute, which the Purchaser ever had or then has or may
thereafter have, against the Releasees for or by reason of any action, cause or
thing whatsoever arising out of or relating to the Transactions, but excluding
any obligations arising out of this Option Agreement or any document delivered
in connection therewith;



 
(g)
the Purchased Assets shall be and remain at the risk of the Vendor until the
completion of the Transactions; and



 
(h)
the Purchaser shall be entitled to possession of the Purchased Assets on the
completion of the Transactions.

 
5.2           DELIVERIES ON COMPLETION DATE
 
At the Completion Date:

 
(a)
The Vendor shall deliver to the Purchaser:



 
(i)
the Approval and Vesting Order (as defined in the Purchase Agreement);


 
41

--------------------------------------------------------------------------------

 

 
(ii)
the books and records (however stored or recorded) relating to the Purchased
Assets as are in the possession or under the control of the Vendor or B.Y.G.
(the Purchaser acknowledges and agrees that delivery of Such books and records
at the Vendor’s office or such other location or Locations as otherwise agreed
to between the Vendor and Purchaser, Acting reasonably, shall be sufficient
delivery for the purposes of this Section); and



 
(iii)
a general conveyance of assets transferring to the Purchaser the Vendor’s
Interest in the Purchased Assets.

 
When the Vendor has delivered to the Purchaser the foregoing documents, it shall
be deemed to have delivered all documents required on its part hereunder to
convey the Purchased Assets and otherwise complete the Transactions.


 
(b)
The Purchaser shall deliver to the Vendor:



 
(i)
the Option Purchase Price, in the manner contemplated in Section 5.1 hereof; and



 
(ii)
evidence satisfactory to the Vendor that all Transfer Taxes exigible upon the
Transactions have been paid or appropriate exemption certificates have been
obtained.

 
6.0           COSTS OF CONVEYANCE
 
6.1           The cost of the conveyance of Purchased Assets to the Purchaser
(including any transfer tax payable with such conveyance) shall be borne by the
Purchaser.
 
7.0           NO ASSIGNMENT
 
7.1           The Purchaser shall not assign any of its right, title or interest
in this Option Agreement without the prior written consent of the Vendor.
 
8.0           TENDER
 
8.1           Any tender of documents or monies may be made upon the respective
solicitors for the parties.


9.0           NOTICE
 
9.1           Any notice given by one party to the other shall be given in
accordance with the terms of Section 8.1 of the Purchase Agreement.
 
10.0           GENERAL PROVISIONS
 
10.1           Time shall be of the essence of this Option Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
10.2           This Option Agreement shall be governed by and construed in
accordance with the laws of the Yukon and the laws of Canada applicable in the
Yukon and shall be treated, in all respects, as a Yukon contract.
 
10.3           The parties agree to execute and deliver all such further
assurances, documents and instruments and to do or cause to be done all such
further acts and things as may be reasonably necessary to carry out and give
full effect to the intent and purposes of this Option Agreement.
 
10.4           This Option Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.
 
  IN WITNESS WHEREOF the Parties have executed this Option Agreement as of the
date first written above.
 
 
By:
 
/s/ PRICEWATERHOUSECOOPERS INC., 
Solely in its capacity as court appointed
interim receiver and receiver-manager
of the property and assets of B.Y.G.
and not its personal capacity


 
By:
 
/s/ 101073531 Saskatchewan Ltd.                   



 
 
 

 




 
43

--------------------------------------------------------------------------------

 